            Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 1 of 17 PageID #:701


                                                                       FIL/2E0D
                                                                              21
                                                                                                CP
                                                                           9/1
                                                                                   . BRUTO    N
                                                                         THOMA.SDG
                                                                                 IS T R IC T COURT
                                                                      CLERK, U.S




                                                        AMENDED COMPLAINT
SHEDRICK BOWES-NORTHERN


CITY OF CHICAGO, KIMBERLY FOXX (CCSA),
                                                                   1:21-CV-03351
JOEL GORDILS (CPD OFFICER #8451),
ZAUL QUIROZ (CPD OFFICER #6331),
ANATHEA SMITH (CPD OFFICER #19338),
COUNTY OF COOK, DARRYL AUGUSTE (CCSA),
See attachment for all Defendants




                                  SHEDRICK BOWES-NORTHERN
  Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 2 of 17 PageID #:702

            DEFENDANTS 1:21-CV-03351

1. CITY OF CHICAGO
2. COUNTY OF COOK
3. SHERIFF OF COOK COUNTY
4. KIMBERLY FOXX (CCSA)
5. EMILY LEUIN (CCSA)
6. DARRYL AUGUSTE (CCSA)
7. JOEL GORDILS (CPD OFFICER #8451)
8. ZAUL QUIROZ (CPD OFFICER #6331)
9. ANATHEA SMITH (CPD OFFICER #19338)
10. TRACY DREW (CPD OFFICER #13167)
11. KORY PIERCE (CPD OFFICER #12045)
12. CHRISTOPHER KAPA (CPD SERGEANT #324)
13. KELLY A. CUSACK (CPD SERGEANT #1217)
14. DAKEITA MILLER (COPA)
15. ERICA SANDERS (COPA)
16. FREDRICK BATES (COOK COUNTY CIRCUIT COURT JUDGE)
17. TIMOTHY EVANS (COOK COUNTY CIRCUIT COURT JUDGE)
18. SYDNEY SCOTT (MY CHILDREN MOTHER, ALLEGED WITNESS)
19. STEPHEN SMITH (ALLEGED VICTIM)
20. CHERYL SPENCER (SYDNEY SCOTT MOTHER)
21. FRANCIS NORRIS (ALLEGED WITNESS)
22. IRIS MARTINEZ (COOK COUNTY CIRCUIT COURT)




                         09/01/21
Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 3 of 17 PageID #:703



             JOEL GORDILS #8451, ZAUL QUIROZ #6331, ANATHEA SMITH #19338,
             KORY PIERCE #12045, TRACY DREW #13167, CHRISTOPHER KAPA #325


                                     CHICAGO POLICE DEPARTMENT




                    COOK COUNTY



             SEPT 21ST, 2020



     CITY OF CHICAGO                                         COOK
                             11839 S. STATE STREET




          Negligence. Sexually misconduct
Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 4 of 17 PageID #:704




                                745ILCS10/9-102, 55ILCS5/45-3
   55ILCS5/11-06




  720 ILCS 5.0/12-2-C-1 AGG ASSAULT/USE DEADLY WEAPON
  720 ILCS 5.0/24-1-6-A AGG UUW/PERSON/CM THREAT VIO




          Chargers were dismissed, then brought back up in retaliation for me filing a
          civil complaint. I have a supplement report saying that I'm the victim.
Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 5 of 17 PageID #:705




  SEE ATTACHMENTS




  I was arrested. My foot was injured. See attachment
Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 6 of 17 PageID #:706




                                     SHEDRICK BOWES-NORTHERN
                          1101 CUMBERLAND CROSSING DRIVE #202
           VALPARAISO                     IN                       46383
                                   312-292-1945

SHEDRICKCHILDREN@GMAIL.COM
    Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 7 of 17 PageID #:707




On September 21, 2020, I was arrested and charged with aggravated assault with AGG
ASSAULT/USE DEADLY WEAPON 720 ILCS 5.0/12-2-C-1 and AGG UUW/PERSON/CM THREAT
VIOL 720 ILCS 5.0/24-1.6-A-2. After dropping my daughter's kidney medicine off at her
grandmother Cheryl Spencer's house, located 11839 south state street in Chicago, IL. The
Chicago Police department arrested me.

I called Cheryl Spencer, Sydney Scott's mother, and told her that I was in the area and wanted
to drop off our daughter's kidney medicine. She said she would have me come to the daycare
where she works, but if I'm closer to her house, I could knock on the door and give medicine to
Junior, Sydney Scott's father. Cheryl Spencer is listed in this complaint for lying on me, saying
she saw me pull out a gun and walked through the back door. I have evidence of her lying that
resulted in me getting an order of protection placed on me later dropped by the Cook County
Judge.

I knocked on the door of Cheryl Spencer's house as she told me to do. Sydney Scott answered
the door then shut it quickly, playing around. Then I told Sydney Scott that I'm going to leave
our daughter's medicine in the mailbox. I started recording when Sydney Scott said she was
about to open the door to get our daughter medicine so the Judge could see what Sydney Scott
was doing. As I walked off the porch, Sydney Scott's other child's father, Stephen Smith, pulled
up in his car. Stephen Smith asked me what the fuck was I doing over there, and was Sydney
Scott and me messing around behind his back. As I was walking off the porch, I told Stephen
Smith that I was just over there to drop our daughter's medicine off and that it wasn't anything
going on between Sydney Scott and myself. Stephen Smith continued to walk towards me. As I
got closer to my vehicle, Stephen Smith stepped up and hit me in the face with his fist. I got into
my vehicle and called the police. Stephen Smith started walking back towards my vehicle,
yelling. That's when I grabbed my registered weapon out of my glove box to protect myself.
Stephen Smith said that I'm not on shit, then walked into Cheryl Spencer's house.

I called the Chicago police and explained to the 911 operator that I have an active protection
order on a person who just hit me. The 911 operator asked me if there were any weapons
involved. I told the 911 operator that I have a concealed and carry permit and informed the 911
operator that I have my gun on the front seat of my car. Just in case Stephen Smith tried to
attack me again. As Stephen Smith was attempting to leave, I called 911 again. Chicago police
officers Zaul Quiroz #6331, Joel Gordils #8451, and Anathea Smith #19338 arrived.
Chicago police officer Joel Gordils #8451 asked me did I have the order of protection court
documents that the court gave me. I tried to show Chicago police officer Joel Gordils #8451 the
order of protection emailed by Cook County Domestic court to Stephen Smith and myself from
the Cook County domestic violence division. On my phone, Judge Marina E. Ammendola, Cook
County Clerk, sent earlier that same day via email from samix@cookcountycourt.com at 2:04
pm. Still, he refused to look at it on my phone from the email I received. Joel Gordils stated that
he looked in the system that lists the active protection order, but the protection order wasn't
listed. The order of protection Case number is 20-OP-74452. According to Cook County
Domestic relations division, the order of protection was active since 07/10/2020. Stephen
    Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 8 of 17 PageID #:708




Smith and I received emails from samix@cookcountycourt.com Mon, September 21, 2020, at
2:04 pm.

I told Chicago police officers Zaul Quiroz #6331, Joel Gordils #8451, and Anathea Smith that
Stephen Smith hit me in the face. I tried to show Zaul Quiroz #6331 and Joel Gordils #8451 the
protection order on my phone, but the officer said it should be in the system. Joel Gordils
#8451 is seen walking over to Stephen Smith. Stephen Smith lies and tells Joel Gordils #8451
that I pointed a gun in his face, and the last time I was over there, I pulled out a gun on a date
before September 21, 2020. Joel Gordils #8451 walks back to my vehicle, where my weapon is
on the car seat in plain view. Zaul Quiroz #6331 reaches into my car and gets my registered gun
seen on my vehicle's passenger seat. Zaul Quiroz #6331 is seen observing my weapon and
unloading the clip. You can see on Zaul Quiroz #6331 body cam that a bullet wasn't in the
chamber of my gun. Which questions Stephen Smith, Francis Norris, and Sydney Scott signed
statements saying they saw me point a firearm at Stephen Smith. It's no purpose to point a gun
at someone without a bullet being in the chamber.

You can hear my request for a sergeant numerous times before being wrongfully arrested. I
asked Zaul Quiroz #6331 and Joel Gordils #8451 for a sergeant. Zaul Quiroz #6331 and Joel
Gordils #8451 began to get upset when they noticed that I was recording them on my cell
phone. Joel Gordils #8451 said You have an order of protection against Kimberly, which means
he never checked the system for an order of protection listed against Stephen Smith. I told Zaul
Quiroz #6331 and Joel Gordils #8451 that I have an order of protection against Stephen Smith.
When I asked Zaul Quiroz #6331 and Joel Gordils #8451 for a sergeant, they told me to call 911
for a sergeant, just how I called them for a sergeant. Joel Gordils #8451 said that I wasn't telling
him everything that happened. I asked Joel Gordils #8451 and Zaul Quiroz #6331; Zaul Quiroz
said his badge number is #6331. Officer Joel Gordils said his badge number is #8451. After being
angry about me recording and requesting Sergeant Zaul Quiroz #6331 and Joel Gordils #8451
arrested me.

I told Chicago police officers Joel Gordils #8451 and Zaul Quiroz #6331 that I grabbed my
registered gun from my vehicle glove department. Which is the same thing I told the 911
operator. I informed the officers that I had been going through problems with Sydney Scott and
Stephen Smith. I told Joel Gordils #8451 that I tried to show him the protection order on my
phone, but he refused to look at the court documents with the order of protection that Cook
County Circuit Court emailed me; the order of protection case number is 20-OP-74452. The
protection order was emailed to Stephen Smith and me from the Cook County circuit court
government email address. Joel Gordils #8451 said he doesn't know where the order of
protection was emailed to me that day by the Cook County Circuit Court.

You can hear Chicago police officer Tracey Drew #13167 ask me a sexual comment asking me,
asking me am I out here smashing dudes? Tracey Drew #13167 meant am I having sexual
contact with another man. After that, you could hear Chicago police officer Tracey Drew
#13167 ask Chicago police officer Kory Pierce #12045 if he sees a camera in the sky. You are
saying that the police camera captured everything that happened. Chicago police officer
    Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 9 of 17 PageID #:709




Anathea Smith #19338 responds, saying that she sees the camera. I Shedrick Bowes-Northern
responded by saying check the police light pole cameras for they could see what happened.

Joel Gordils #8451 walked back to where Chicago police officers and I were and said he looked
up the protection order, but nothing came up in the Chicago police database.

Francois Norris lied, saying he saw me pull a weapon on Stephen Smith. Francis Norris's phone
records would prove that Stephen Smith called him over there. The Chicago police officers
never searched Stephen Smith or Francis Norris for any weapons. I have other documents to
prove that Sydney Scott and Stephen Smith are liars. As you can see on the Chicago police body
cameras, Francis Norris was sitting on the porch. The Chicago police department never
searched Francis Norris or Stephen Smith for weapons. I was the only one searched by the
Chicago police department. I have an Indiana children's services report that proves that I had
recent issues with Stephen Smith threaten me. The department of children's services did an
Indiana report on August 22, 2020, says that I have an order of protection against Stephen
Smith from the recent threats he made.

On Zaul Quiroz #6331 body cam X6039C2JD that I submitted, you can hear Stephen Smith
confuse that we had prior problems and that he's aware of the order of protection. Stephen
Smith also heard that Stephen Smith admitted to what happened on September 21, 2020, when
he said I flashed my registered firearm. Stephen Smith kept saying he was over there to drop off
his son. Yeah, but you seeing me over there dropping my daughter's medicine off doesn't give
you the right to hit me in my face cause of your insecurities. You can tell Stephen Smith is lying
about the prior incident. If I flashed a gun at you the last time, why wouldn't he tell the police I
called before this incident about me flashing a firearm? Stephen Smith is lying, and the Chicago
Police department is liable for everything that happened to me that involved them. No one is
suffering from this incident but for my children and me.

When I walked to the car in handcuffs, Chicago police officers searched for my vehicle keys to
roll my windows up and lock the doors. Chicago police officer Kory Pierce made a sexual
comment asking me if I had my car keys in my genital area if I had to fight. Chicago police
officers Tracey Drew #13167 and Kory Pierce #12045 drove me to the Chicago police 5th district
station at 727 E 111th St, Chicago, IL. I started getting anxiety from being wrongfully arrested
for doing the right thing by contacting the Chicago police department instead of taking matters
into my own hands. Officer Tracey Drew #13167 and Kory Pierce #12045 are seen on CPD body
cameras laughing at my arrest. They were making jokes out of me being a victim. The only thing
that calmed me down was forgiving the officers and praying for their safety. Thinking about
what God would want me to do. As I was walking in the station, you could see me asking
officers have they ever accepted Jesus Christ as their personal Lord and savior. Thinking about
how Jesus the Messiah from the tribe of Judah said forgive those that wrong you.

I wasn't giving a Covid-19 mask in the Chicago police department vehicle to wear, which put my
life in danger to catch the deadly virus Covid-19. When beat 571 and I arrived at Trinity hospital,
it was a lot of people there. Even though Chicago police officers from beat 571 had a mask to
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 10 of 17 PageID #:710




protect themselves from deadly viruses, I still wasn't giving a mask. When Trinity hospital's
female staff was checking me in for approximately 10 minutes, I started coughing. The trinity
staff member looked at Chicago police officers, asking them if they could give me a mask. I
could feel swollen in my feet. I told Chicago police officers from beat 571. However, they said
it's the Chicago police department's policy to keep ankle cuffs on my legs until I arrive at the
Chicago police department's 5th district station. Trinity hospital said that it's no record of me
ever being in their hospital. When Chicago police department unit 571 transported me there,
they're listed in the lawsuit. Trinity hospital said that they don't have any records of me in their
hospital. Trinity mailed me documents stating that they don't have any records of me ever
being there.

Chicago police officer Zaul Quiroz #6331 arrested me under Shedrick Northern, my registered
gun's name. The Chicago police department took from me when they wrongfully arrested and
falsely imprisoned me. The Chicago police department has Shedrick Bowes on the final report
approved by Cook County state attorney Darryl Auguste, which is why he's listed in this civil
complaint. Darryl Auguste approved charges that would've been avoided if he looked up the
order of protection that I have against Stephen Smith. Cook County state attorney Darryl
Auguste is listed in this complaint for approving the police report. Cook County state attorneys
didn't investigate if I had an active order of protection against Stephen Smith. That would've
shown that I have been having prior issues with Stephen Smith. Chicago police officer
Christopher Kapa #325 approved the report. Chicago police officers Joel Gordils #8451, Zaul
Quiroz #6331, or Anathea Smith #19338 didn't list in the report that I have a conceal and carry
Indiana Gun card. But they listed that I don't have an Illinois FOID card, which makes it look like
I should've never had a firearm.

When I got out of the Cook County department of corrections located at 2600 south California
avenue in Chicago, IL, my foot was swollen from poor circulation from Chicago police beat 571,
putting the ankle cuffs on my ankles too tight. I also suffered hand soreness from the cuffs
being tight on my hands, which left marks.

Cook County Department of Correction staff gave me some shoes and a uniform to put on. I
explained to correction officers that my feet were hurting and swollen from the Chicago Police
putting on ankle cuffs too tight and that the shoes I had on are specially made diabetic shoes
that help. The correction officer said that the shoes I had on didn't look like no special diabetic
shoes. He stated they look like regular shoes to him. Cook County department of corrections
officers forced me to put on Cook County inmate detainee shoes, which made the injury from
the Chicago police department's ankle cuffs worse.

When I arrived at the Cook County medical unit, medical inmates were mixed in with psychosis
inmates for medication reasons, and they stated when I asked. Some of the inmates had yellow
jumpsuits on. It was hard for me to get any rest. They said that I should've brought my milk
carton to the unit if I wanted a cup. I asked the Cook County department of corrections staff for
medical help for the foot pain. They said that the doctors are gone for tonight. And that I better
open my mouth and ask one of the inmates do they have a pain pill into I go to meds in the
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 11 of 17 PageID #:711




morning. I woke up with a Mexican guy over my bed; he was Psychotic and was looking for
food. I told him to move away from my personal space. I couldn't go back to sleep. When I
finally did doze, back off. I woke up with that same inmate masturbating, looking at me from his
bunk. At that point, I was nervous and feared that I would be harmed. One of the detainees told
him to stop. He started smiling, looking at the other inmate and me. The inmate next to me said
those are called clappers. That's why the other inmates had on yellow suites cause they were
caught masturbating.

I was released from the Cook County Department of Corrections on September 23, 2020. On a
bail of $5,000, of which $500 was required for me to bond out.
I went to the Chicago police department, where I was arrested and taken to on 111th. I
requested to speak with a sergeant. I showed sergeant Richmond #6417 the video of the arrest
and explained to him what happened. He stated that they never should've arrested me. He
asked me what happened with Stephen Smith. I told him that nothing was done about him
assaulting me. He wrote a supplementary report listing Stephen Smith as the offender and me
as the victim. The supplement report was approved by Chicago police department sergeant W.
Shepler #1764 on September 25, 2020.

When I called 312-747-8271, the number on the Chicago police department report to file
charges, I was disrespected with hateful words and discriminated against by Chicago police
Sergeant Edward Winstead #19661. The number I called is 312-747-8271. When I called on
October 15, 2020, Chicago police Sergeant Edward Winstead #19661 picked up. Chicago police
Sergeant Edward Winstead #19661 said that I couldn't file criminal charges against Stephen
Smith since I was arrested, despite the supplement report saying I was assaulted. Chicago police
Sergeant Edward Winstead #19661 disrespected me by laughing about Laquan McDonald being
murdered by Chicago police, which is heard in the audio that I'm providing. I filed a complaint
with Chicago police and called the FBI to report hate crimes from the Chicago police
department sergeant. I was told by the agent that I should bring the audio recording with me to
court. Chicago police Sergeant Edward Winstead #19661 discriminated against me, violating my
civil rights; he also violated my constitutional rights.

Chicago police department and all defendants listed ruined me enjoying life with my children,
family, and love ones. Sydney Scott continues to do the same things she has been doing,
keeping me away from my children. Sydney Scott is trying to get me to come to her mother's
house to pick up my children, which isn't court-ordered. I have police reports from the Chicago
police department and Gary police department to prove the pain and suffering that Sydney
Scott continues to put me through co-parenting with her. I would've never had to drop off our
daughter's medicine if she would've met me on Burr street to pick her medicine up. Being
concerned with our daughter's kidney medicine has caused me to be wrongfully arrested, an
ulcer, trouble with my children, and my image is tarnished. I fear for my life going to Chicago to
pick up my children. I have audio from Sydney Scott telling me she's not meeting me and
doesn't care about parentage court orders. This is relevant to this case cause if Sydney Scott
would've met me to get our daughter medicine. Stephen Smith would've never had an
opportunity to attacked me.
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 12 of 17 PageID #:712




Cook County Circuit Court Clerk Iris Martinez and Cook County Circuit court is named in this
complaint for violating my civil rights by continuing to allow Sydney Scott to cause harm to my
children and myself by not protecting me from being harmed after I placed multiple orders of
protection request to make them aware of Sydney Scott not showing up to meeting location
listed on parentage order. Judge Fredrick Bates denied an order of protection against Sydney
Scott. The Cook County Circuit court and clerk's office Are listed in this complaint for the
misconduct of not having the order of protection against Stephen Smith in the system. Cook
County Circuit Court also violated my civil rights by sending me the order of protection via email
two weeks later. Which is one of the reasons the Chicago police department office Joel Gordils
#8451 and Zaul Quiroz #6331 said they arrested me; Joel Gordils #8451 said it's no active order
of protection in the system.


On October 22, 2020, Cook County Circuit Court Judge Fredrick Bates violated my civil rights by
not using the restroom when I asked via zoom. Cook County Circuit Court Judge Fredrick Bates
violated my civil rights by not allowing me to speak at court via zoom. I have evidence of the
zoom court hearing. I'm in the state of Indiana, which is a one consent state, which means that I
could record anything as long as I'm part of the conversation. Cook County Circuit Court Judge
Fredrick Bates violated my civil rights by not allowing me to be placed on my children's birth
certificate by retaliating against me for speaking up for my constitutional rights. Illinois
Department of Public Health sent me a letter stating that I need the presiding Judge to give me
a certified copy of the paternity order on my children's birth certificates. I filed motions for
Cook County Judge Fredrick Bates to issue me the proper documents to be placed on my
children's birth certificates. One of the motions I put in still hasn't been answered that I put on
September 14, 2020. Cook County Circuit Court Judge Fredrick Bates violated my civil rights by
laughing at my life in danger. Every order of protection I have put in against my children's
mother's he has denied. But when my children's mother, Latesha Miller, put in order of
protection, he granted it. I have proof of Cook County Circuit Court Judge Fredrick Bates
violating my civil rights and constitutional rights on numerous occasions via zoom and Markham
Court House documents. I do fear that Judge Fredrick Bates and Cook County Circuit Court will
retaliate against me just how they are doing now. But my God protects me. Suppose I sound
crazy by placing God in this complaint.

I'll accept that, your honor. The state of Illinois Judiciary board is included in this lawsuit cause
they said that Judge Fredrick Bates didn't break any laws or violate my civil rights, which he did
violate my civil rights. I faxed the evidence to the Judicial Board numerous times. I have
recorded audio of me talking to them also. Just in case they have a hard time remembering
anything that was said. I have been nothing but patient with Judge Fredrick Bates and him
violating my rights, ruining the relationship with my children and myself. He has done nothing
but causes my children and me pain and suffering. He's part of the problem. I decided that I
would no longer be a victim of being bullied by Cook County Corrupted officials and the court
system. I have a God I serve. These officials talk about God, but their actions prove that they are
doing the opposite of what God stands for righteousness. Judge Fredrick Bates and Timothy
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 13 of 17 PageID #:713




Evans saw their children go to college and graduate. If they think I'll keep getting pushed
around and God does nothing. With all due respect. I'm not running from no evil people. They
are fully aware of the pain and suffering they cause families. The God of Abraham, Isaac, and
Jacob, whom God renamed Israel, is in control. Yahweh said he got my back. With that being
said. I know he's with me in this battle that's already won but still has to be fought. This is
bigger than me. I'm just a prophet spokesman for the Lord. My health isn't doing good from the
stress, depression, sleepless nights, and emotional distress from Judge Fredrick Bates, Cook
County Circuit court, Judge Timothy Evans, and his staff. As you saw on the news, the Judge did
not allow the woman to see her child from not getting vaccinated for medical reasons. Judge
Timothy Evans needs some federal help to clean up the corruption in the courts he control.

On September 27, 2020, after seeing that my feet were getting bigger and my hands were
swollen from ankle and handcuffs, I went to Franciscan Health Hospital for the pain. The
following day my pain had worsened. I went back to Franciscan Health hospital. They said that
it's only so much they could do for the pain and swelling. I went to my family doctor Andi
Arnautovic for further treatment. Doctor Andi Arnautovic referred me to physical therapy and
pain clinic. On October 4, 2020, I sent Doctor Andi Arnautovic a video with the text of my foot
skin coming off. I never had an ulcer, so I didn't know what it was. I started therapy at ATI on
September 29, 2020, until December 23, 2020. Doctor Andi referred me to a foot specialist as
he saw my foot was getting worse, Doctor Muhammad.

Now I'm currently seeing a wound clinic doctor. The doctors wrote letters for me not to work
and stay off my feet, which caused me depression, anxiety, worry, stress, and making my life
unpleasant and unhappy from the injuries from the Chicago police department arresting me
and later placing the ankle cuffs on my feet to tight. I receive counseling from my therapist Dr.
Hannah and Rickey Royal, my life coach and mentor. I can't do things in life that I could do
before I was wrongfully arrested, injured, humiliated, discriminated against, and my civil rights
violated. Sydney Scott, Francis Norris, and Stephen Smith signed false statements against me,
assisted by Chicago police officers. Chicago police wrongly arrested me for doing the right thing
by calling the police, requesting a sergeant, and video recording, which all are legal to do in the
state of Illinois. Chicago has a long history of corruption, wrongful arrest, and misconduct. I
listed Cook County in this complaint cause everything happened to me by employees they
employed in their County. They violated my Civil rights and constitutional rights. All defendants
violated my constitutional rights.

I haven't had any good sleep since this has happened to me. I want to be compassionated
financially for future medical bills, including mental health and time loss with my children,
family, and loved ones. I'm requesting financial compensation for medical care, loss of wages,
loss of companionship, mental anguish, stress and anxiety, negligent infliction of emotional
distress, punitive damages, defamation, counseling, loss of sleep, loss of happiness and joy, lost
time with my children, lost time with family and friends from all parties listed in the civil
complaint lawsuit. My wound doctor said that I would need a foot cast for the ulcer to heal on
the bottom of my foot from the Chicago police department placing ankle cuffs on my ankles.
I'm currently waiting on medical records to show the court how serious this has affected my
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 14 of 17 PageID #:714




life. All defendants listed above ruined my reputation, good name and destroyed relationships
with my children, family, and friends. They didn't only hurt me, but they hurt my three children.

1. I'm requesting that police officers receive the proper mental health help they need without
being disciplined for needing help. They are human beings. Every police officer isn't a bad police
officer. Chicago police officers need mental health evaluations at least every 3-6 months.
Chicago Police officers should be able to take off work for mental health reasons. Chicago police
officers need mental counselor divisions that mentally and emotionally properly proper officers
to prevent poor performance. Lori Lightfoot has a big budget for her officers. Its no way that
they shouldn't have a out source resource for officers counseling. Putting a mentally and
emotionally wounded officer on the streets of Chicago isn't safe for citizens or that officer.
When officers see children laying dead and others laying dead. Are they human rights? I would
agree they are. They have emotions and mental feelings after they come home to their families.
If Lori Lightfoot cares about Chicago citizens and her officers, she will grant this request. God is
needed in the City of Chicago now more than ever. The violence is out of control. God works in
mysterious ways. It's no need to have a big budget for COPA. They do nothing but
recommended if a video be released or not. An officer could have 100 complaints against them
from COPA. The Chicago police board has the last say so, which brings me to why COPA is listed
in the complaint for negligence. COPA committed negligence by not answer emails and calls.
COPA claims to investigate issues against police officers. But they work for the same boss that
controls the police officers. The public didn't vote these so-called police accountability staff in.
That's a double-edged sword for COPA members to be hired by the same person who hires
Chicago police leaders. Don't you agree, your honor? Or I'm I wrong? COPA contacted me
saying that their investigation isn't over yet. It's been almost a year. It shouldn't take that long
to investigate something that takes 40 minutes to view and review evidence of misconduct
even if they find these officers guilty of misconduct. COPA only recommends that they be
disciplined. That's a waste of taxpayers' money. COPA still has to go through the Chicago police
board. It's useless, honestly. I can guarantee that the citizens of Chicago would vote COPA out if
they can and if they knew how the process leads back to corruption. I'm subpoena COPA
records to prove my point of negligence.

2. I'm requesting that Illinois Governor JB Pritzker, Lieutenant Governor Juliana Stratton,
Chicago Mayor Lori Lightfoot, Cook County State attorney Kim Foxx, Chicago alderman's, Illinois
Congressman, Illinois Legislative Black Caucus Foundation, and other political leader's meetings
with ex-gang leaders Larry Hoover and Jeff Fort to see what could be done to stop Chicago's
violent street shootings and killings. Larry Hoover and Jeff Fort are close friends that once
marched together with Dr. Martin Luther King when he came to Chicago. When U.S. Rep.
Congressman Bobby Rush met with Larry Hoover and Jeff Fort, it was a sign of hope, unity, and
peace to resolve Chicago Street violence. Larry Hoover and Jeff Fort could save lives by stopping
gang issues in Chicago and surrounding areas. White gangs and Italian mobsters existed before
Larry Hoover and Jeff Fort were born.

The 1919 race war articles list how gangs in Chicago were formed. To blame them for Chicago
violence is to blame all Europeans, Romans, Italians for white supremacy, launchings, burnings,
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 15 of 17 PageID #:715




beatings, and all the harsh things done to Hebrew-Israelites from the tribe of Judah. Larry
Hoover's six-point star stands for the star of David, which is a symbol for God chosen people,
the 12 tribes of Israel. The word disciple comes from the Bible. I wouldn't be listing Larry
Hoover and Jeff Fort in my complaint if they weren't appointed for me to do so by God.
I have faith in God that Larry Hoover, Jeff Fort, Lori Lightfoot, JB Pritzker, and other leaders
could save lives all over Illinois. God can turn Chicago into the city of miracles and hope. U.S.
District honorable Judge Harry Leinenweber said that Larry Hoover could've turned his powers
into something good for the community and that he misused his gift for the wrong reasons.
God isn't done using Larry Hoover and Jeff Fort yet. They are still alive and could still make that
change. The Bible says in Philippians 1:6, And I am sure that he who began a good work in you
will bring it to completion at the day of Jesus Christ. God had me send Larry Hoover and Jeff
Fort the book about Nelson Mandela, The long walk to freedom. It's prophesied that Larry
Hoover and Jeff Fort are the Nelson Mandela's of Hebrew-Israelite Judeans, better known as
African-Americans, blacks, or Negros. The Bible says in Matthew 5:7, Blessed are the merciful,
for they will be shown mercy. All Larry Hoover and Jeff Fort need from federal courts, and
Illinois is mercy and forgiveness. Jesus said, let who is without sin throw the first stone. I'm
asking the court, who is without sin, to dismiss this part of this request. We all are sinners. God
is necessary; I'm nothing without him. I rather not live than live with God. Hebrews 13:3
Remember those in prison, as if you were there yourself. Remember also those being
mistreated, as if you felt their pain in your own bodies. Isaiah 43:18 "Remember not the former
things, nor consider the things of old. Osama Bin Laden's spokesman, Adel Abdul Bary, did 25
years in federal prison for his involvement in an attack against America that killed over 200
men, women, and children. Larry Hoover and Jeff Fort's crimes aren't near as bad as Adel Abdul
Bary's. The majority of Larry Hoover and Jeff Fort co-defendants are free. Larry Hoover and Jeff
Fort deserve another chance to be with their families and create a nonprofit campaign to
promote unity, peace, and most importantly, for the community to respect life and love one
another. Congressman Bobby Rush quoted a scripture from the Bible about Larry Hoover and
Jeff Fort in one of the news articles he was in they wrote that Mr. Rush said: "When I was a
child, I spoke as a child, I understood as a child, I thought as a child: but when I became a man, I
put away childish things, from bible scripture Corinthians 13:11." Larry Hoover and Jeff Fort are
ready to bring peace and love to communities.

3. I'm requesting the City of Chicago to place the Bible lessons in Chicago public schools. Every
president in the United States was sworn in on the Bible. It's only right that our children learn
about the book that every president in the history of this nation is sworn in on. If LGBT sex
education is a must for our children to learn. The Holy Bible shouldn't be a problem for our
children to learn about. One of the most important things about the Bible is how it connects to
Black history.

Genesis 15:13-14 Then the LORD said to Abram, "You can be sure that your descendants will be
strangers in a foreign land, where they will be oppressed as slaves for 400 years.
The Israelites 400 years of slavery is over, according to the Bible. Our last day of punishment
was August 20, 2019. The first Hebrew-Israelites from the tribe of Judah came to America on
August 20, 1619. God put the Israelites from the Tribe of Judah in slavery to worship false idols
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 16 of 17 PageID #:716




and false gods. In Deuteronomy Curses, you read about the curses that Hebrew-Israelites from
the tribe of Judah went through. They are called the 400 years of Deuteronomy curses. Jesus is
from the tribe of Judah according to Hebrews 7:14, which says for it is clear that our Lord
descended from Judah, and regarding that tribe, Moses said nothing about priests. In Genesis
1:26 Then God said, "Let us make human beings in our image, to be like us. They will reign over
the fish in the sea, the birds in the sky, the livestock, all the wild animals on the earth, and the
small animals that scurry along the ground." Meaning that The God of Abraham, Isaac, and
Jacob, Jesus, and the Holy Spirit created man in their image. What I'm saying is that the word of
God doesn't lie. No human on earth would exist without having the tribe of Judah Melanin in
them. The body can't survive without it. And the last thing I want to say in this complaint is that
Hebrew-Israelite Judeans aren't from Africa. We got into Africa when Joseph's brothers sold
him to the Ishmaelites. The Ishmaelites brought Joseph to Egypt from Canaan, located in Israel,
and sold him to the Egyptian Potiphar. Potiphar's wife wrongfully accused Joseph of rape;
Joseph was put into prison by Potiphar, which reminds me of how Rickey Royal and myself were
wrongfully accused of rape by Cook County state attorneys. Joseph interpreted two prisoners'
dreams that he was in prison with. When one of them was freed from jail, he was around
Pharoah again. Pharaoh asked the magicians, psychics, and everyone else what his dream
meant. No one could tell him. The ex-prisoner said that he meets Joseph in prison, and he told
him what his dream meant. Joseph was let out of prison to tell Pharoah what his dream meant.
Joseph told Pharoah what his dream meant. Pharaoh appointed Joseph to be the second in
charge of the County of Egypt. Joseph's brothers that sold him came to Egypt when it wasn't
any food in the land of Canaan. After the 3rd or fourth time, Joseph came to Egypt. After crying
about the story Judah told about him, Joseph revealed to his brothers, thinking he was dead;
Pharoah learned about what happened. Pharoah invited Jacob, whom God changed the name
to Israel, to Egypt, Africa. To make a long story short, Larry Hoover, Martin Luther King Jr,
Malcolm X, Rickey Royal, Walter Thompson, Oprah Winfrey, Kanye West, Michael Jordan,
Michelle Obama, Kimberly Foxx, Shedrick Bowes-Northern, Thurgood Marshall, Demond Carter,
Emmitt Till, Fred Hampton, and more, are from the tribe of Judah. Kanye West is fighting for
Larry Hoover's freedom to bring peace to Chicago. I joined that fight years ago. I'm appointed to
be a spokesman for God like my ancestors that were prophets. I care about the violence
problem in Chicago. If you don't believe me, ask God for yourself. Thanks for hearing this
complaint, your honor.

4. THE DEAD OPP LAW

"THE DEAD OPP" law is A law that would stop social media from promoting gang violence, gang
wars, and feuds in communities. This law is a law that was inspired by "I AM BROTHERS KEEPER
NONPROFIT PRISON MINISTRY." It's a law that was brought to our attention to help come up
with ways to build the community and help stop gang and gun violence from the root cause.
Social media is one of the primary sources that gang members use to communicate for
attention from fans and other community residents from different parts of the main city and
surrounding areas. Instagram, Snapchat, Facebook, YouTube, and Twitter shouldn't allow gang
members to use their platforms to promote violent crimes. It should be a federal court order
   Case: 1:21-cv-03351 Document #: 35 Filed: 09/01/21 Page 17 of 17 PageID #:717




for these social media platforms not to allow gang members to post videos, photos, or anything
else that provokes violence.
"Chicago popularizes dead Opps," N.Y. rappers refer to a person or gang's opposition (enemies).
Hence the slang "Opps." The "Dead" comes into play as they are referring to killing their
opposition. Anyone in competition or against you. OPP can also stand for the rival or enemy is
often used in street and gang culture.

Drill music is glorified by rival gang members and fans that have caused children and others to
be killed or shot. Drill music is linked to Chicago gang rival's conflicts. Enemies that have conflict
towards each other disrespect the other side, deceased, and vice versa. My brother Delano
Bowes was killed from an ongoing despite between rivals on Facebook. Chicago mayor, police
chief, alderman's, and leaders should present this law to JB Pritzker unless they don't care until
one of their children or love ones become victims of social media rival conflict. Despite
criticism, police have defended this approach by pointing to specific incidents where the release
of drill songs online has led directly to violence.

When rivals diss each other deceased friends and loved ones, it incites, provokes, inflames, and
promotes violence. That can only lead to acts of violence being committed; that's when it
becomes a matter for the city of Chicago leaders and the Illinois governor to take control of,
from the root of the issue. I'm requesting that The city of Chicago look into a law being
presented called the 'DEAD OPP LAW" with other leader's help.




                                       09/01/21
